DETAILED ACTION
Claims 1, 3-15 are pending. The claim amendments have overcome some of the Specification objections, 112(a) and 112(b) rejections of the previous office action, except as noted below. Amendments have introduced further objections and rejections as indicated below.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
Regarding “a symmetrical shape of revolution” (amended spec, page 4 line 12); “solid of revolution” (filed spec, page 11 line 2). The term “shape of revolution” is not idiomatic English, as such, it is not clear what these terms refer to. Furthermore.  It is unclear whether “shape of revolution” and “solid of revolution” are meant to refer to the same structural property or different structural properties. It is further unclear what the differences are between “shape of revolution” and “solid of revolution.”
The amendment filed 02 January 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “a symmetrical shape of revolution”.
Applicant is required to cancel the new matter in the reply to this Office Action.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for discharging pressurized liquid” in claim 1; and “means for supplying liquid to the pumping chamber” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 recites, “the cover has an overall shape that is symmetrical about the longitudinal axis.” The symmetry was not disclosed by the original specification, and no aspect of the originally filed application indicates symmetry as a feature of the invention. Examiner notes that fig 1 depicts the cover 12 with passages 14 and 16 penetrating the cover 12; those penetrations are symmetric on only one plane of symmetry on the longitudinal axis. In all other planes through the central axis, cover 12 is asymmetrical as to penetrations 14 and 16. Since there is only one plane of symmetry about the longitudinal axis while all other planes on that axis are asymmetrical, it is unclear how the “overall” shape could be considered symmetrical. Therefore applicant has not reasonably conveyed that at the time the application was filed that applicant had possession of the claimed invention.  For the limited purpose of interpretation, “the cover has an overall shape that is symmetrical about the longitudinal 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation “the discharge body is mounted directly on the pump body.” It is unclear what applicant intends to claim with the limitation “directly.” A person of ordinary skill in the art would understand “directly” to indicate direct contact between surfaces of the discharge body and the pump body, without any intervening structures. However, applicant’s drawings do not support this interpretation. Applicant’s figure 1 depicts several structures between the bearing surface of the discharge valve body (18) and reciprocal bearing surface of the pump body (2). Among those structures are; first, an unnumbered seal or ring projecting radially from the valve body, second, bushing (46), and third, sleeve (30). Since it is unclear what applicant intends to claim, claim 6 is rejected for indefiniteness. For the limited purpose of examination, “directly” will not be given weight, as fig 1 depicts intervening structures. See newly attached annotated drawing below and this office action’s arguments section.

    PNG
    media_image1.png
    1444
    988
    media_image1.png
    Greyscale

Annotations on Applicant’s Fig 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tremoulet (US 5,037,276).
Regarding claim 1, Tremoulet discloses a cryogenic pump (the pump being a cryogenic pump  will not be given patentable weight because it is intended use within the preamble; intended use within the preamble is not given patentable weight; a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)) comprising: a pump body (fig 1, housing structure 14, c 5 l 62) inside which is a piston (piston 20, c 5 l 68) mounted so as to be In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). In this 
Regarding claim 3, dependent on 1, Tremoulet discloses wherein the discharge valve is a conical valve (fig 1, valve body 26 includes frustoconical surface 84, c 7 l 51) cooperating with the discharge valve seat (valve seat is obvious as a part of the valve body 26 as indicated in claim 1, the surfaces cooperate in defining the outer surface of the valve 26).
Regarding claim 4, dependent on 1, Tremoulet discloses wherein the supply means comprises entry orifices (fig 2b, passageway portions 30b, c 7 l 2) arranged on the periphery of a front face (the face toward the piston) of the discharge valve body (valve body 26, c 6 l 12), a shutter of annular shape (annular poppet element 46, c 6 l 34-35) adapted to the shape and disposition of the entry orifice (annular poppet element 46 controls flow through inlet passageway 30, c 7 l 1-2), said shutter being movable between an open position (poppet element 46 opens from passageway portion 30b, c 6 l 39-41, c 7 l 1-2) enabling the passage of a fluid through the entry orifices (water enters though the inlet valve comprising the poppet element 46, c 6 l 39-41) and a closed position in which all the entry orifices (poppet element 46 closes, c 6 l 42-44) are closed by said shutter, and elastic means (compression spring 47 closes the annular poppet element 46, c 6 l 35-36) biasing the shutter in the closed position (id.).
Regarding claim 5, dependent on 2, Tremoulet discloses wherein the entry orifices (inlet passages 30, c 6 l 27) are integrated in the discharge valve body (inlet passages 30 are through the valve body 26, c 6 l 27-35), and are arranged on the periphery of the hollow portion of the valve body (within the valve body 26, inlet passages 30 are spaced radially around outlet passage 28 which is aligned with 
Regarding claim 6, dependent on 1, Tremoulet discloses wherein the discharge valve body (valve body 26, supra) is mounted directly on the pump body by clamping (fig 1, tie rods 104 clamp the end cap 16 against the valve body 26 which is in turn clamped against the cylinder housing 14, c 8 l 16, 31, c 8 l 45-47; examiner notes that seal 52 is apparently between the frustoconical surface of the valve body 26 and the cylinder 14, c 9 l 40-41; it appears to be analogous to the structure depicted in applicant’s figure 1 surrounding the discharge valve body 18 and providing a bearing surface against the housing structure 14).
Regarding claim 7, dependent on 1, Tremoulet discloses wherein the cover (fig 1, end cap 16, supra) has an overall shape that is symmetrical (fig 1 depicts a substantial symmetry of the cover along the valve axis, fig 1 shows the inlet and outlet connections to the cover are on opposite sides of a plane of symmetry on the longitudinal axis) about the longitudinal axis (end cap 16 has frustoconical portion 102 which surrounds the frustoconical surfaces 84, c 8 l 15-20, the frustoconical surfaces are aligned with the central axis 22).
Regarding claim 8, dependent on 1, Tremoulet discloses wherein the cover (end cap 16, supra) has a bulging shape (end cap 16 has a protruding thickness directed away from the housing structure 14), its concavity being oriented toward the interior of the pump (fig 1, end cap 16 has a concavity of smaller radius in which valve body 26 sits, end cap 16 also has a concavity of larger radius which seals against the housing structure 14). Tremoulet does not disclose the cover is a disc shape. Nevertheless, changes in shape of a structure are obvious as a matter of design choice absent persuasive evidence that the particular configuration was significant In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In this case, the round aspect of the cover offers no patentable characteristic, the cover can extend in any manner outside of the perimeter of its fixing and sealing connections and thereby change its shape 
Regarding claim 9, dependent on 1, Tremoulet discloses wherein the cover (end cap 16, supra) has a degassing fitting (the seal leakage between seal 50 and frustoconical portion 102 connects to annular passage 103b exposed to atmosphere, c 8 l 15-25; annular passage 103b provides leakage discharge passage around the forward seal 50, c 5 l 5-15).
Regarding claim 13 dependent on 1, Tremoulet discloses wherein said supply chamber also extends partly around the pump body (end cap 16 also has a concavity of larger radius which seals against the housing structure 14, this concavity is the supply chamber that extends around the pump body 14).
Regarding claim 14 dependent on 1, Tremoulet discloses wherein said supply chamber is arranged about a portion of the discharge valve body and said discharge valve is mounted in said portion of the discharge valve body (the end cap 16 suction cavity surrounds valve body 26, valve body 26 includes the discharge valve seat, which was indicated as obvious in claim 1).
Regarding claim 15 dependent on 1, Tremoulet discloses the discharge valve is a conical valve. Tremoulet does not disclose the discharge valve seat is a conical seat. Nevertheless, changes in shape of a structure are obvious as a matter of design choice absent persuasive evidence that the particular configuration was significant In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In this case, applicant has affirmatively disclosed that the conical valve seat is known in the art and provides no unexpected result (Specification page 3 line 30 – page 4 line 5). Additionally, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use a conical valve .
	
Claims 1 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 5,996,472) in view of Gottzmann (US 3,136,136) in view of Nieratschker (US 4,792,289).
Regarding claim 1, Nguyen discloses a cryogenic pump (cryogenic pump, c 1 l 59-60) comprising: a pump body (fig 1, sleeve 11, c 2 l 37) inside which is a piston (piston 15, c 2 l 49) mounted so as to be mobile in translation along an axis (fig 1, axis of reciprocation, c 2 l 42) referred to as the longitudinal axis and bounding a pumping chamber (space between piston 15 and discharge ), means for discharging pressurized liquid from the pumping chamber, comprising an outlet (the port through head nut 12, 2 l 38, and cylinder head 13, c 2 line 39) realized in a discharge valve body (cylinder head 13, c 2 l 39) mounted on the longitudinal axis, said outlet being closed by a discharge valve (discharge valve 36, c 4 l 11) mounted in said discharge valve body (discharge valve 36 is depicted within head 13), means for supplying liquid to the pumping chamber, comprising a supply valve (intake check valve plate 31, c 3 l 64),  the supply valve arranged around the outlet of the pumping chamber (fig 1 depicts this arrangement), and a supply … (the source of the venturi inlet 39, c 4 l 51) arranged about the discharge valve body in communication with the pumping chamber via at least one passage (venturi inlet 39, c 4 l 51) whose opening and closing are controlled by the supply valve (valve 31 closes venturi inlet 39), and wherein the discharge valve body is a machined tubular monobloc piece having a seat (valve seat 38 is a part of a tubular head piece 13 that comprises the body of the discharge valve) for the discharge valve. Nguyen does not explicitly disclose a supply chamber arranged about the discharge valve body … wherein the supply chamber is closed on the side opposite the piston by a cover comprising a first passage to allow a supplying of cryogenic liquid –to-- the supply chamber and a second passage to allow a discharging of pumped liquid.

 Nieratschker teaches an analogous cryogenic pump (title) with a cover (fig 1, cover 5, c 4 l 20) comprising a first passage to allow a supply of cryogenic liquid (insulated suction line 16, c 4 l 35-36) … and a second passage to allow a discharging of pumped liquid (discharge line 25, c 4 l 63). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to arrange both the supply and discharge passages of Nguyen in view of Gottzmann in a single cover as taught by Nieratschker in order to ease monitoring and maintenance of the seals at the inlet and outlet tube penetrations, by putting both penetrations near each other on a single replaceable cover.  It would have been further obvious to not connect the inlet tube in the cover of Nieratschker directly to the inlet volute of the pump of Nguyen in view of Gottzmann, and continue to intake pump fluid from the suction chamber, thereby minimizing heat leak through an additional thermal bridge across the suction chamber (Gottzmann, c 3 l 36-42).
Regarding claim 10, dependent on 1, Nguyen in view of Gottzmann in view of Nieratschker teaches wherein the pump body (Nguyen, fig 1, sleeve 11, c 2 l 37; analogous to Gottzmann, fig 1, pump body 10, c 3 l 44) is surrounded by a shell (Gottzmann, fig 1, inner container 43, c 5 l 48) of overall cylindrical shape (container bounds an annular space, c 3 l 37, therefore the inner space is cylindrical), 
Regarding claim 11, dependent on 10, Nguyen in view of Gottzmann teaches wherein it comprises a second shell (Gottzmann, fig 1, outer container 44, c 5 l 49) mounted concentrically around the first shell (Gottzmann, inner container 43, c 5 l 48) to form an insulating enclosure (Gottzmann, space between in vacuum insulated, c 5 l 49) around the pump body (Nguyen, fig 1, sleeve 11, c 2 l 37; analogous to Gottzmann, fig 1, pump body 10, c 3 l 44).
Regarding claim 12, dependent on 11, Nguyen in view of Gottzmann in view of Nieratschker teaches wherein the cover (Nieratschker, fig 1, cover 5) closes the supply chamber (Gottzmann, fig 1, chamber 40) and the insulating enclosure (as explained at claim 1, Nieratschker cover 5 closes, Gottzmann chamber 40).

Response to Arguments
Applicant's arguments filed 2 January 2021 have been fully considered but they are not persuasive.
Regarding the 112(b) rejection of claim 6. Applicant argues on the remarks page 2, that clamping ring 34 bearing on radial bearing surface 32 of the discharge valve discloses the “directly” clamping. Examiner disagrees, claim 6 requires that “the discharge valve body is mounted directly on the pump body.” The clamping ring 34 is not a component of applicant’s pump body 2. An annotated drawing was included above to further explain the issue.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to modify the references, the examiner recognizes that obviousness may be established by combining or In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, a rationale to modify was added to the case law determination of obviousness to make separate parts integral. Examiner notes that applicant has affirmatively indicated in the specification that the valve body and valve seat as integral are known in the art and provide no unexpected result (Specification page 3 line 30 – page 4 line 5). Case law is overcome when applicant shows a criticality or unexpected result. 
Applicant’s arguments filed 2 January 2021 regarding specification objections to variations of the word “realize” are persuasive. The objection to use of the variations of the word “realize” is withdrawn.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fatdachow (DE 10 2015 218 337) discloses a reciprocating pump with a similar arrangement of intake ports surrounding a discharge port within a monobloc cylinder head. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746